Citation Nr: 0426737	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  99 08-724A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, including schizophrenia and post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including schizophrenia and PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active service from September 1941 to 
November 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's petition to reopen his claims for 
service connection for schizophrenia and PTSD.  He filed a 
timely appeal.  In May 1999, he testified at a hearing.  And 
in September 2004, for good cause shown, the Board advanced 
his case on the docket.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).

Because the veteran has received multiple psychiatric 
diagnoses over the years, the Board has categorized his claim 
generally as for an acquired psychiatric disorder so that it 
may be inclusive of these various diagnoses.

FINDINGS OF FACT

1.  The veteran was properly notified of the Board's February 
1964 decision denying service connection for a nervous 
condition, including schizophrenia.

2.  Some of the additional evidence received since that 
February 1964 denial, however, was not previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran also was properly notified of the Board's 
more recent May 1997 decision denying service connection for 
PTSD, and he did not timely appeal.

4.  Some of the additional evidence received since that May 
1997 denial, however, was not previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  Any psychiatric disorder the veteran may currently have 
did not originate in service and is not otherwise causally 
related to his military service.
CONCLUSIONS OF LAW

1.  The Board's February 1964 decision denying service 
connection for a nervous condition, including schizophrenia, 
is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.104, 20.1100 (2003).

2.  The evidence received since that February 1964 decision 
is new and material and, therefore, sufficient to reopen this 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2000).

3.  The Board's May 1997 decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1100 (2003).

4.  The evidence received since that May 1997 decision is new 
and material and, therefore, sufficient to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).

5.  Any psychiatric disorder the veteran may currently have 
was not incurred or aggravated during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-120 (2004).  

Because the VCAA was enacted during the pendency of this 
appeal, the veteran was not provided a VCAA notice letter 
until December of 2002, after the RO's initial January 1998 
decision.  Thus, it would seem compliance with the explicit 
timing requirements of §5103(a) is impossible without the 
nullification of the RO's initial decision.  But in Pelegrini 
II, the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122; see also VAOPGCPREC 7-2004 (July 6, 
2004).  The Court further stated that in order to comply with 
the veteran's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  But since in this 
particular case, the veteran was given a chance to identify 
and/or submit further evidence supporting his claim prior to 
the RO's readjudication of his claim and issuance of the 
Supplemental Statement of the Case (SSOC) in March 2003, 
the Board finds that satisfactory measures already have been 
taken to overcome the problems with the VCAA timing 
requirements as outlined in Pelegrini II.  Note also that he 
received additional VCAA notice even more recently, 
in February 2004, after which his local representative at the 
RO submitted a statement (in lieu of VA Form 646) in June 
2004 in response, and his representative here at central 
office submitted an additional brief in September 2004.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, requiring VA under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to request 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  Id.  The General Counsel's 
opinion held that this language was obiter dictum and not 
binding on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c) 
(West 2002).

In this particular case, although the December 2002 VCAA 
notice letter that was provided to the veteran does not 
contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The December 2002 VCAA letter requested him to 
provide or identify any evidence to support his claim.  The 
letter also explained what kind of evidence is generally 
needed to establish service connection.  A more generalized 
request with the precise language outlined in 
§ 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  The same is true of the more recent VCAA letter 
issued in February 2004.

With respect to the VCAA letter of December 2002, the veteran 
was requested to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO has obtained copies of the veteran's 
service medical records (SMRs), his VA inpatient and 
outpatient treatment records, and private medical records 
from various treatment sources.  Records from his former 
employer, the New York Telephone Co., were also submitted.  
The RO also scheduled a VA examination, but he failed to 
report without giving any explanation.  38 C.F.R. § 3.655 
(2003).  He has also testified at a hearing.  Furthermore, 
over 11/2 years have passed since the December 2002 VCAA 
notice, and even several months since the more recent VCAA 
notice in February 2004, and he has not indicated he has any 
relevant information or evidence to submit, or which needs to 
be obtained.  

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, 
after reopening the claim, the Board will address the merits.


Factual Background

The veteran's Report of Separation indicates he served 
overseas from May 1944 to October 1945.  His military 
occupational specialty was telephone operator.  He 
participated in campaigns in Central Europe, Normandy, 
Northern France, and Rhineland.  He received the American 
Defense Service Medal, American Service Medal, European 
African Middle Eastern Service Medal, and Good Conduct Medal.  

The veteran's SMRs, including a report of a physical 
examination prior to separation from the military, are 
negative for any indication of a psychiatric disorder.

In October 1952, the veteran was treated at a VA hospital for 
a stomach ulcer.  At that time, it was determined he had an 
"acute anxiety reaction, which was moderately severe, 
manifested by tension, irritability and excessive alcoholic 
intake."  

In October 1954, a VA progress note indicates the veteran was 
diagnosed with anxiety reaction with obsessive compulsive 
factors.  A psychological evaluation revealed schizophrenic 
processes.  

An October 1954 psychological report from the veteran's 
employment records, indicates he was "acutely ill in a 
schizophrenic illness of tremendous proportions."  It was 
noted his illness was long-standing and exacerbated by 
marriage and fatherhood.  It was believed he was depressed 
and suicidal.  

In November 1954, he applied for VA hospital treatment.  He 
complained he was becoming more withdrawn and afraid of 
associating with people, but he had no suicidal or homicidal 
idealism, or auditory hallucinations.  He was diagnosed with 
reactive depression.  

A November 1954 letter from Dr. Dombrowski found in the 
veteran's employment records, indicates the veteran gave a 
history of violent thoughts about sex and religion developing 
during military service.  The doctor's impression was 
schizophrenic reaction.  In a May 1956, the doctor 
recommended the veteran be allowed to return to work as his 
mental status was then considered within normal limits.  But 
in February 1958, the doctor believed the veteran was 
disabled and unable to work.  

An August 1957 letter from Dr. Denker to the veteran's 
employer, indicates the veteran described his health history 
as good up until military service.  He then began feeling 
nervous and tense, but never complained about it.  He was 
hospitalized during service for an abscess on his abdominal 
wall.  While he was hospitalized, he said he began actively 
hallucinating and had feelings God was speaking to him.  He 
was treated with Thorazine, which was helpful in clearing up 
his delusions and hallucinations.  He was diagnosed as 
schizophrenic.  It was noted he was psychotic in the past, 
but was now in remission.  Dr. Denker noted that he did not 
believe the veteran was totally disabled and saw no 
justification for retiring him on a permanent disability 
basis.  He did not believe the condition was severe enough to 
even warrant additional treatment.

In June 1958, the veteran filed a claim for service 
connection for a nervous condition.  He stated he was losing 
his job due to a nervous condition.

A July 1962 letter from Dr. Dombrowski reveals the veteran 
was first seen by him in November 1954.  His diagnostic 
impression at that time was a definite schizophrenic 
reaction.  When he last saw the veteran, in February 1958, 
he believed this condition had improved.

A July 1962 letter from Dr. Park, at the New York Telephone 
Company's Medical Department, indicates the veteran was first 
seen by him in October 1954.  He was tense, depressed and 
showed bizarre ideation with paranoid features.  
"He appeared extremely immature and had some auditory 
hallucinations.  He was followed until January 1959 when he 
was retired on a disability pension."

August 1962 statements from a co-worker and the veteran's 
brother note that there was a drastic change in the veteran 
mentally and physically after returning from the war.  

In October 1962, the RO denied the veteran's claim for 
service connection for a schizophrenic reaction.  He 
appealed.  At a November 1962 hearing before the Board, he 
testified he had a nervous breakdown in February 1944 while 
in a hospital in France.  (Transcript of the hearing, pg. 2).  
He believed the devil was talking to him - telling him to 
punch God in the nose.  Id.  He stated the voices disappeared 
a little bit when he went overseas.  Id.  After surgery in 
France, he stated the voices got worse.  (Transcript, pg. 4).  
He explained he was too ashamed to seek help.  Id.  He said 
the condition worsened 3 years after discharge.  (Transcript, 
pg. 5).  He had difficulties hearing any mention of religion.  
Id.  He testified that he finally saw a psychologist at the 
telephone company who put forth the theory that during the 
veteran's childhood, he was traumatized by his aunt who kept 
telling him that his mother would be punished by God.  Id.  
As a child, he used to yell and scream and try to punch God.  
(Transcript, pg. 6).  He said the psychologist believed these 
childhood voices were brought forth from the subconscious to 
the conscious during military service.  Id.

In March 1963, the Board remanded the case for further 
development.  Employment records from the New York Telephone 
Co., as discussed above, were obtained.  

At a January 1964 hearing before the Board, the veteran 
testified that his nervous condition started with voices 
about God and religion while he was in Alabama in the 
service.  (Transcript, pg. 4)  He said he heard the voices a 
few times while he was overseas, but not as much.  
(Transcript, pg. 12).  He said the voices started to trail 
off and then stopped completely when one of his doctors told 
him what they were in 1954.  Id. 

In February 1964, the Board denied the veteran's claim for 
service connection for a nervous condition, including 
schizophrenia, because the evidence did not support the 
presence of a psychiatric disorder until 1952, seven years 
after discharge from active service.  The veteran did not 
appeal this decision.

In March 1964, records from the Social Work Service 
Outpatient Clinic in Brooklyn, N.Y., were associated with the 
file.  These records indicate that in November and December 
1963, the veteran complained that he had had mental problems 
ever since childhood.  He said he had been in combat for only 
a short while, and that the noise of the artillery made 
things better for him because he could not concentrate on his 
own problems.  The social worker's impression was that the 
veteran had an active psychosis of a long-standing nature, 
characterized by auditory hallucinations.  

In September 1963, a VA field examiner's report indicates 
that additional personnel records from the New York Telephone 
Co. were obtained.  These records reveal that, in October 
1938, the veteran requested a leave of absence due to a 
nervous condition.  In October 1954, he was diagnosed with 
dementia praecox, "other types depressed," with paranoid 
features centering around sex and religion.  It was 
recommended that he seek psychotherapy, but the veteran 
believed it was too costly.  The physician noted that the 
medical department was working diligently to get help for him 
so that he could get funds for psychiatric treatment.  It was 
noted that he had filed a claim for service connection so 
that he could receive treatment from a VA facility.  

In November 1992, the veteran was admitted to a VA hospital 
for homicidal ideations.  He was diagnosed with a depressive 
disorder, not otherwise specified.  He expressed anxiety over 
his relationship with his sons.  A summary of his 
hospitalization indicates a diagnosis of adjustment reaction, 
with depression and homicidal ideation.  A history of 
psychosis was noted in service, but he no longer had 
hallucinations.  

In August 1995, VA outpatient treatment (VAOPT) records note 
the veteran was alert, competent, and coherent.  He was 
diagnosed with an adjustment disorder with an anxious mood.  
A September 1995 biopsychosocial evaluation notes a history 
of auditory hallucinations during the Normandy invasion, and 
described problems from his childhood related to his aunt, 
his mother and God.  He was again diagnosed with an 
adjustment disorder with an anxious mood.  A note was made to 
rule out PTSD.  An October psychiatric assessment diagnosed 
bipolar disorder with psychotic features in remission.  

In October 1995, the veteran filed claims for PTSD and mental 
problems.  In a statement attached to his claim, he discussed 
the auditory hallucinations he had during military service, 
but stated that he no longer had those symptoms.  

In November 1995, a report of a PTSD examination revealed a 
history of auditory hallucinations during military service.  
The veteran stated he was frequently under enemy fire.  Upon 
examination, he was oriented, coherent, and had an 
appropriate affect.  He said he had occasional flashbacks but 
denied any nightmares pertaining to his combat experience.  
He tried to avoid remembering traumatic events during the 
Normandy invasion.  He denied feeling detached or estranged 
from people.  He admitted having fleeting suicidal ideations 
but denied any suicide attempts.  No phobias, obsessions, 
panic attack, delusions, or hallucinations were reported.  He 
was diagnosed with a psychotic disorder, not otherwise 
specified, in remission.  The examiner stated that while the 
veteran had some elements of PTSD, he did not meet the full 
criteria for a diagnosis as outlined in DSM-IV.

A November 1995 VAOPT record indicates the veteran was 
oriented, not psychotic and not depressed.  It also notes the 
possibility of PTSD from the Normandy invasion.

A January 1996 VAOPT record notes continuing problems with 
his son, and "maybe a PTSD from WWII."

In March 1996, the RO requested information from the veteran 
relating to his PTSD-stressors.  

In March 1996, the RO issued a rating decision denying the 
veteran's claim for service connection for PTSD.  He 
appealed.  In July 1996, he testified at a hearing before the 
Board.  He described the voices he heard during the Normandy 
invasion (Transcript, pg. 3-4).  He said he was in combat and 
recalls seeing a burial detail.  (Transcript, pg. 5).  He 
said he recalled seeing dead bodies.  Id.  

A July 1996 memorandum from Dr. McDermott outlines the 
veteran's self-reported history relating to his auditory 
hallucinations, military service and his employment history 
with the New York Telephone Co.

In July 1996, a redacted New York Telephone Co. record from 
October 1958 was submitted.  The veteran's history of 
psychiatric treatment beginning in 1954 was noted.  It was 
the opinion of the Employee Benefit Committee that there was 
little likelihood that he could adjust and perform his job 
satisfactorily.  He manifested repeated signs of tension, 
personality maladjustment and marked immaturity.  It was 
determined that he was disabled by "a severe emotional 
disorder."

In July 1996, August 1996, and March 1997 statements from the 
veteran, he reiterates his description of his childhood, 
hating God, and having auditory hallucinations during 
service.  

A January 1997 letter from Dr. Stein, Director of the PTSD 
clinical team, indicated that the veteran had a long history 
of "depressive, guilt ridden ruminations with auditory 
hallucinations."  The psychiatrist believed "[I]t seems 
quite plausible that the stress of the Normandy invasion 
caused what was then an adjustment disorder which brought out 
an underlying psychosis." 

In May 1997, the Board denied the veteran's claim for service 
connection for PTSD as not well-grounded.

In November 1997, the veteran filed a petition to reopen his 
claims for mental problems.  In support of his petition, he 
submitted a November 1997 letter from Mr. Walter, Chief of 
Health Information Management at the VA medical center in 
Brooklyn.  The letter states that the veteran was a patient 
at the Mental Hygiene Clinic and PTSD clinic.  The letter 
notes a long history of psychiatric problems with acute onset 
during the Normandy invasions.  It was noted he was recently 
hospitalized for depressive symptoms and continued to be 
preoccupied with religious questions.

The veteran also submitted VA outpatient and inpatient 
treatment records from the mid 1990s.  In August 1995, 
adjustment disorder was diagnosed.  In October 1995, it was 
noted he was either bipolar with psychotic ideations or 
schizo-affective of mixed type.  In November 1995, the 
possibility of PTSD was noted.  Another January 1996 note 
indicates he might have had PTSD.  In June 1996, a note was 
made that he had a preoccupation with religion, and that PTSD 
was also in the picture.  In July 1996, it was noted he had 
anxiety neurosis after being exposed to overwhelming anxiety 
on D-Day.  

In August 1997, the veteran was admitted to a VA facility for 
complaints of depression.  He complained of stress related to 
low finances and his son's disappearance.  He described 
having delusions about being persecuted by the Catholic 
Church, but denied having hallucinations, homicidal or 
suicidal ideations.  He was diagnosed with psychosis, not 
otherwise specified, and schizo-affective disorder with 
depression.  A note was made to rule out schizophrenic 
affect.  He was treated with Prozac. 

In November 1997, a chronic psychiatric disorder of a severe 
nature was noted in VAOPT records.  In January 1998, a note 
was made to refer him to a psychiatrist for depression.  On 
March 1998, he was referred to a psychiatrist after 
expressing anxiety about an upcoming surgery.

A VA examination was scheduled for March 1998, but the 
veteran failed to report to it and it was cancelled.

An April 1999 memorandum from Dr. McDermott outlined the 
veteran's self-reported history.  Dr. McDermott said he had 
been treating him since 1996 and believed he had chronic 
PTSD.

In May 1999, the veteran testified at a hearing before the 
Board.  He said he was in combat - specifically, the third 
wave of the Normandy invasion. (Transcript, 
pgs. 7-8).  As a telephone operator, he said he had to run 
telephone wires to the front lines and was exposed to 
gunfire.  Id.  He testified, as he did before, about the 
auditory hallucinations, his difficult childhood and 
confusion about religion.


Reopening the Claim for Service Connection for an 
Acquired Psychiatric Disorder, Including Schizophrenia and 
PTSD

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).

Here, as alluded to, the veteran's initial claim for service 
connection for a nervous condition, including schizophrenia, 
was denied by the Board in February 1964.  His claim for 
service connection for PTSD was also denied by the Board in 
May 1997.  He did not appeal the latter decision, even though 
this was an option following creation of the U.S. Court of 
Appeals for Veterans Claims (Court), formerly the U.S. Court 
of Veterans Appeals.  Thus, these two Board decisions became 
final and binding on him based on the evidence then of 
record.  See U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1100 (2003).  Furthermore, this, in turn, means 
there must be new and material evidence since each decision 
in order to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108 
(West 2002), 38 C.F.R. § 3.156 (2003); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the Board's February 1964 and May 
1997 decisions, before proceeding further, because this 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 
38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may proceed to evaluate the merits of the claim 
after ensuring the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.  See Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc) and Winters v. West, 12 Vet. App. 
203 (1999) (en banc.).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claim and, if so, the Board 
then may proceed directly to adjudicate the claim on the full 
merits if VA has fully complied with all notification and 
assistance to the veteran that is mandated by the VCAA so 
that he is not prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993);  see also Fossie v. West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran filed a petition to 
reopen his claims November 1997.  So this was received prior 
to the cutoff date under 38 C.F.R. § 3.156 - meaning the 
amended version of 38 C.F.R. § 3.156(a), providing a new 
definition of new and material evidence, does not apply; 
instead the former definition does.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence received since the February 1964 
Board decision includes VA treatment records from 1963, 1992 
and 1995; a report of a November 1995 VA examination; and 
testimony by the veteran at several hearings before the 
Board.  Other evidence received since the May 1997 Board 
decision includes VA treatment records from 1995 through 
1998, letters from Dr. McDermott, and testimony elicited at 
the May 1999 hearing.   

The VA treatment records concern the veteran's continued 
psychiatric treatment, and the various diagnoses made by 
different examiners.  Dr. McDermott's opinion indicates he 
believes the veteran has chronic PTSD triggered by his WWII 
experiences.  For the limited purpose of determining whether 
the claim should be reopened, weighing the probative value of 
the evidence in question is not permitted.  See Wilkinson v. 
Brown, 8 Vet. App. 263, 270-71 (1995).  The question of the 
probative value of this evidence does not arise until the 
claim is reopened and addressed on the full merits.

So, as will be discussed below, while this additional 
evidence does not necessarily establish service connection, 
it is nonetheless so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, it is both new and material and sufficient to 
reopen the claim.  See, e.g., Hickson v. West, 
11 Vet. App. 374, 378 (1998).




Entitlement to Service Connection for an 
Acquired Psychiatric Disorder, Including Schizophrenia and 
PTSD

Governing Laws and Regulations

As mentioned, service connection is granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Psychoses, such as schizophrenia, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  This presumption is 
rebuttable by probative evidence to the contrary, however.  
38 C.F.R. §§ 3.307, 3.309; 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137.

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2003); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, VA determines either that 
the veteran did not engage in combat with the enemy or that 
he did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f) (2003).  And credible 
supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

Legal Analysis

The veteran's SMRs are negative for any indication of an 
acquired psychiatric disorder - including PTSD and 
schizophrenia.  And a psychosis such as schizophrenia also 
was not initially manifested to a compensable degree within 
one year after his discharge from the military.  In reviewing 
his entire psychiatric history, the diagnoses are extremely 
varied.  And while it is clear that he has had some sort of 
psychiatric or personality disorder intermittently over the 
years, the first evidence of this is prior to service - in 
1938, when he requested a leave of absence from his employer 
because of a nervous condition.  Subsequently, there was a 
break in treatment until 1952, when he was treated for a 
stomach ulcer and was found to have an acute anxiety 
reaction.  Since then, he has been diagnosed with depression, 
bipolar disorder, schizophrenia, adjustment disorder, 
psychotic disorder, schizo-affective disorder, affective 
disorder, a severe emotional disorder, and PTSD.

Setting aside the question of the exact diagnoses for a 
moment, in order to establish a claim for service connection, 
the veteran must provide competent medical evidence linking 
his current disability to military service.  See Espiritu v 
Derwinski, 2 Vet. App. 492, 494 (1992); Layno v. Brown, 6 
Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and Hasty v. 
Brown, 13 Vet. App. 230 (1999).  The veteran, himself, is not 
qualified to provide a competent medical opinion diagnosing a 
disability or etiologically linking it to service in the 
military that ended many years ago.  Id.

In August 1957, the veteran mentioned to his psychiatrist, 
Dr. Denker, that he had auditory hallucinations during 
military service.  This was, coincidentally, the same period 
of time he began trying to obtain benefits from VA.  Dr. 
Denker stated that this psychosis was in the past and the 
veteran was in remission.  Since then, the veteran has 
continually denied having any auditory hallucinations, which 
would be indicative of some type of schizophrenia.  These 
hallucinations, which are claimed to have occurred in the 
military over 50 years ago, no longer exist and there is no 
evidence that they relate to any current disability.

The symptoms the veteran has complained of more recently are 
anxiety and depression.  He also continues to be preoccupied 
with religion, but admits this preoccupation developed during 
childhood and not from military service.  Furthermore, there 
is no competent medical evidence that the anxiety and 
depression that he now experiences is a result of his 
military service.  Indeed, in the treatment records, his 
financial situation and relationship with his sons are 
discussed as his primary stressors.

With regard to PTSD, the November 1995 VA examiner, after a 
thorough examination found that while the veteran had PTSD 
features, he did not meet the criteria under DSM-IV.  

On the other hand, Dr. McDermott stated he believes the 
veteran has chronic PTSD triggered during his WWII 
experiences.  But the basis of Dr. McDermott's opinion is the 
veteran's self-reported history of auditory hallucinations, 
which ended a few years after service.  An opinion relying 
solely on the veteran's own self-reported history is not 
considered probative evidence when it is uncorroborated.  
Swann v. Brown, 5 Vet. App. 229 (1993).  And here, there is 
no evidence Dr. McDermott performed any objective clinical 
testing to corroborate his diagnosis.  He does not even 
provide a list of the veteran's current PTSD symptoms to 
support his conclusion.  So the Board does not find this 
opinion to be especially probative.  

The same can also be said about notes in the VAOPT records 
indicating "possible" PTSD and Dr. Stein's opinion that it 
is plausible.  They are based on the veteran's self-reported 
history without any objective clinical testing and without a 
definite diagnosis ever being made.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458 (1993) (a diagnosis is only as good 
and credible as the history on which it is predicated).

As mentioned previously, the veteran is not qualified to 
diagnose himself with a psychiatric disorder, including PTSD, 
and etiologically link it to his military service.  And since 
there is no competent medical evidence linking a current 
psychiatric disorder with his military service, he does not 
have a valid claim.

For these reasons, the claim for service connection for an 
acquired psychiatric disorder, including schizophrenia and 
PTSD, must be denied because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
3.102 (2003); see also Alemany v. Brown, 9 Vet. App. at 519; 
Gilbert v. Derwinski, 1 Vet. App. at 57.


ORDER

The petition to reopen the claim for service connection for 
an acquired psychiatric disorder, including schizophrenia and 
PTSD, is granted.

But the claim for service connection for an acquired 
psychiatric disorder, including schizophrenia and PTSD, is 
denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



